Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In light of the amendment to claim 1, “the substantially arcuate surface” in line 4 of claim 8 should read - -the two arcuate surfaces- -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito, US PGPub 2004/0141672.
Regarding claim 1, Naito discloses a bearing cage for an oil lubricated rotor bearing of a turbomolecular pump (intended use) wherein the bearing cage comprises a plurality of bearing pockets (3) each of which, in use, houses a bearing ball (2) such that the bearing ball operably engages an inner race (31) and an outer race (32) of the rotor bearing (this recitation is defining what the cage does when being used, while shown in the prior art this is not limiting the structure of cage which the claim is directed toward) each bearing pocket comprising a primary chamber (defined by surfaces 6) for housing the bearing ball, wherein the primary chamber (defined by surfaces 6) is at least partially defined by two arcuate surfaces (6 is the arcuate surface and there is one on each side of the ball, in other words there are two arms 4 each with a surface 6) having a first radius (all curved surfaces have a radius) and extending from an opening of the primary chamber (the opening can be the top, bottom or space between adjacent arms 4, the curved of 6 extends from all these openings); and an oil sump (9, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of 9 disclosed by Naito) in the form of a secondary chamber extending radially outwardly from the primary chamber (relative to the surface 6 9 extends radially outward just like 20 in the instant application, put another way the location of the second chamber generally matches that of figures 4, 5 and 8 in the instant applicant and thus would extend radially outward just like the instant application) and defined by an arcuate surface (curved side walls that from the cutout that makes 9, these are curved as can be seen in figure 1 and 2) that has a second radius of that is less than the first radius (the claim doesn’t specify any direction or orientation for the radius, the surface of 6 generally has a radius that matches the ball as can be seen by the dashed line in figure 2, the secondary chamber 9 has two curved sidewalls that are smaller curves than that on the arms of the cage, this causes the appearance of nested concentric circles in figures 2 (dashed line for ball which corresponds to 6 and the truncated circular shape for 9), the smaller circle making 9 has a smaller radius) and that intersects the two arcuate surfaces of the primary chamber (interests where the curved surfaces 6 meet with the main ring body just like in the instant application), and wherein at least one of a first side and a second side of the oil sump is open (both top and bottom sides are open).  See remarks below.
Regarding claim 3, Naito discloses that the oil sump (9) is located at a second end of the pocket opposite a first end (in figure 1 the first end can be the top and the second end the bottom), wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (this recitation is defining the orientation of the cage when used in the pump, the orientation of the cage does not structural limit the cage, regardless of what the first end and the second end are and how they are oriented in the pump this is not limiting the cage itself, in addition any comb type bearing cage can be flipped 180 degrees and still perform the same function, its orientation being the only thing that changed, thus regardless of how the cage would be installed the structure remains the same).
Regarding claim 4, Naito discloses that each pocket comprises an opening (space between adjacent member 4 that form a respective pocket) at the first end defined in a substantially annular surface (the end surfaces of 4 define an annular surface just like 32 in figure 5 of the instant application, based on the instant application an annular surface can include breaks, while Naito doesn’t appear the same and includes more breaks the surface correctively defines an annular surface) of the bearing cage, wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (as explained in claim 3 above this recitation is not structurally limiting the cage).
Regarding claim 5, Naito discloses that the oil sump is open on the first side (since the sump 9 is open on both ends it is open on the first side).
Regarding claim 6, Naito discloses that the oil sump is open on the second side (since the sump 9 is open on both ends it is open on the first side).
Regarding claim 14, Naito discloses that, in use, a portion of a bearing ball extends through an opening of the bearing pocket and/or into the oil sump (see figures 2 and 5, specifically figure 5 shows the ball extending into the sump 9 and out of the opening between elements 4).
Regarding claim 15, Naito discloses an oil lubricated rolling bearing (see at least paragraph 0040 disclosing that 9 is for oil) for a turbomolecular pump (intended use) comprising an inner race (31), an outer race (32), a plurality of bearing balls (2), and a bearing cage (1) according to claim 1.

Claim(s) 1, 3, 5, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finetti, EP 2068018.
Regarding claim 1, Finetti discloses a bearing cage for an oil lubricated rotor bearing of a turbomolecular pump (intended use) wherein the bearing cage comprises a plurality of bearing pockets (13) each of which, in use, houses a bearing ball (20) such that the bearing ball operably engages an inner race and an outer race of the rotor bearing (this recitation is defining what the cage does when being used, while not shown Finetti discusses that the invention is only an improvement to a conventional ball bearing cage, a conventional ball bearing and ball bearing cage includes inner and outer races) each bearing pocket comprising: a primary chamber (13 is primary chamber) for housing the bearing ball, wherein the primary chamber (13) is at least partially defined by two arcuate surfaces (at 14/15/16) having a first radius (R1) and extending from an opening of the primary chamber (at least 15 and 16 extend from all opening of the primary chamber), and an oil sump (17/18, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of 17/18 disclosed by Finetti) in the form of a secondary chamber that has a second radius (R2) that is less than the first radius and intersects the two arcuate surfaces of the primary chamber (17 and 18 collectively connect and could be considered a singular sump, see figure 2 showing that 17 and 18 connect around 14, thus the sump would interest the two arcuate surfaces 15 and 16 like in the instant application), and wherein at least one of a first side and a second side of the oil sump is open (17 and 18 are shown to extend the height or radial direction of the pocket and thus both ends would be open).
Regarding claim 3, Finetti discloses that the oil sump (17/18) is located at a second end of the pocket opposite a first end (in figure 1 the first end can be the top and the second end the bottom), wherein the first end is a rotor-side end and wherein the second end is a pump outlet-side end (this recitation is defining the orientation of the cage when used in the pump, the orientation of the cage does not structural limit the cage, regardless of what the first end and the second end are and how they are oriented in the pump is not limiting the cage itself, in addition any comb type bearing cage can be flipped 180 degrees and still perform the same function, its orientation being the only thing that changed, thus regardless of how the cage would be installed the structure remains the same).
Regarding claim 5, Finetti discloses that the oil sump is open on the first side (opens on both ends thus opens on the first side). 
Regarding claim 6, Finetti discloses that the oil sump is open on the second side (opens on both ends thus opens on the second side).  
Regarding claim 14, Finetti discloses that, in use, a portion of a bearing ball extends through an opening of the bearing pocket and/or into the oil sump (see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, US PGPub 2004/0141672, in view of Yamada, US PGPub 2009/0220181.
Regarding claims 7 and 8, Naito does not disclose that the oil sump is open only on one of the first side and the second side [clm 7] or the oil sump is defined on the first or the second side by a wall extending longitudinally from a base thereof and wherein the longitudinally extending wall comprises a bearing ball-side surface which forms part of the substantially arcuate surface defining the primary chamber  [clm 8].
Yamada teaches a bearing cage with an oil sump feature (814, Figure 84) that is open only on one of the first and second sides of the sump or that the sump is defined on the first or second side by a wall extending longitudinally from a base thereof and wherein the longitudinally extending wall comprises a bearing side surface which forms part of the substantially arcuate surface defining the primary chamber of the retainer [ball pocket] (in figure 84 the sump 814 is bound in the radially direction of the cage by  only one wall, forms the long side of the rectangular shape, this extends longitudinally from a base, bottom of the groove and along the longitudinal axis of the cage, and the surfaces for this wall forms part of the arcuate surface 812a) for the purpose of providing a lubricant retaining feature (the one wall) while still having and opening to allow replenishing of the lubricant (side of sump missing the wall, see paragraph 0432 and 433 disclosing the purpose of the wall(s) and the opening or missing wall in figure 84).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Naito and configure the sump so that it opens only on one of the first side and the second side [clm 7] or the oil sump is defined on the first or the second side by a wall extending longitudinally from a base thereof and wherein the longitudinally extending wall comprises a bearing ball-side surface which forms part of the substantially arcuate surface defining the primary chamber  [clm 8], as taught by Yamada, for the purpose of providing a lubricant retaining feature while still having and opening to allow replenishing of the lubricant.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, US PGPub 2004/0141672, as applied to claim 15, in view of Englander, US PGPub 2006/0088238.
Regarding claim 16, Naito discloses an oil lubricated bearing defined by claim 15.
Naito does not disclose that the overall device that the bearing is placed in is a turbomolecular pump.
Englander teaches that ball bearings are used in turbomolecular pump (see figure 5 and paragraph 0001).
It would have been obvious to one having ordinary skill in the art at the time of filing to place the bearing and cage as shown by Naito into any previously known device that already includes a ball bearing element, such as a turbomolecular pump, as taught by Englander, since placing a previously known bearing into any know device that uses a ball bearing provides the same predictable result of rotatably supporting one element relative to another.  Substituting a known bearing in a device for another known bearing is not inventive.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docimo, US PGPub 2014/0348457, in view of Naito, US PGPub 2014/0141672.
Docimo discloses a method for converting a turbomolecular pump comprising an oil lubricated roller bearing for use in a vertically inverted orientation, or a non-vertical orientation (this recitation is defining what is being converted or where the method is intended to be used, the method defined below is related to steps of removing and replacing a bearing, this is done during any bearing replacement, thus the recitation of the what or where the method is employed functions as an intended use clause and is not structural or manipulatively modifying the steps below, in addition the specifics of the old bearing that is being removed is not critical to the practice of the method), the method comprising the steps of: a. removing the rolling bearing (see paragraph 0011); and b. replacing the rolling bearing with a new ball bearing (see paragraph 0011 and figure 1).
Docimo does not disclose that the new bearing is a ball bearing that comprises a bearing cage, wherein the bearing cage comprises a plurality of bearing pockets each containing a bearing ball, characterized in that each bearing pocket of the replacement bearing comprises: a primary chamber for housing the bearing ball, the primary chamber at least partially defined by two arcuate surfaces having a first radius and extending from an opening of the primary chamber; and an oil sump having a first side and a second side, wherein the oil sump is in the form of a secondary chamber extending outwardly from the primary chamber and is defined by an arcuate surface that has a second radius that is less than the first radius and that intersects the two arcuate surfaces of the primary chamber, and wherein at least one of the first side and the second side of the oil sump is open.
Naito teaches that the features of a ball bearing includes a bearing cage (1) which comprises a plurality of bearing pockets (3) each containing a ball, each bearing pocket comprising a primary chamber (defined by surfaces 6) for housing the bearing ball, wherein the primary chamber (defined by surfaces 6) is at least partially defined by two arcuate surfaces (6 is the arcuate surface and there is one each side of the ball, in other words there are two arms 4 each with a surface 6) having a first radius (all curved surfaces have a radius) and extending from an opening of the primary chamber (the opening can be the top, bottom or space between adjacent arms 4, the curved of 6 extends from all these openings); and an oil sump (9, in the case of the instant application the oil sump is an additional pocket holding extra lubricant this is the same purpose of 9 disclosed by Naito) in the form of a secondary chamber extending radially outwardly from the primary chamber (relative to the surface 6 9 extends radially outward just like 20 in the instant application, put another way the location of the second chamber generally matches that of figures 4, 5 and 8 in the instant application and thus would extend radially outward just like the instant application) and defined by an arcuate surface (curved side walls that from the cutout that makes 9, these are curved as can be seen in figure 1 and 2) that has a second radius of that is less than the first radius (the claim doesn’t specify any direction or orientation for the radius, the surface of 6 generally has a radius that matches the ball as can be seen by the dashed line in figure 2, the secondary chamber 9 has two curved sidewalls that are smaller than the curves of the arms of the cage, this causes the appearance of nested concentric circles in figures 2 (dashed line for ball which corresponds to 6 and the truncated circular shape for 9), the smaller circle making 9 has a smaller radius) and that intersects the two arcuate surfaces of the primary chamber (interests where the curved surfaces 6 meet with the main ring body just like in the instant application), and wherein at least one of a first side and a second side of the oil sump is open (both top and bottom sides are open). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Docimo and use any previously known bearing as the replacement bearing, including a ball bearing with a cage, pockets and an oil sump defining the corresponding chambers as stated above, as taught by Naito, since replacing an old bearing with a new bearing that is already known provides the same predictable result of rotatably supporting one element relative to another.  In addition replacing one bearing for another bearing as improvements to bearings develop is not new novel or inventive.  While the features of the new bearing have been given patentable weight since the invention of the instant application is within the bearing itself, the claim could be viewed as only requiring the steps of removing and replacing, these steps are not new novel or inventive and occur during any process where an old bearing has to be replaced.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
With regards to the remaining prior art rejections Applicant first states the newly added claim language and then states that none of the references shows the oil sump as now claimed.
With specific regards to Naito Applicant states that the reference provides “a sump with a flat surface”.  However the claim does not require that all of the sump be arcuate and thus any sump with at least one arcuate surface, regardless of what other surfaces look like within the sump, would read upon the claim.  What Naito discloses is a sump with a flat bottom but curved sidewalls, the curved sidewalls being arcuate surfaces that anticipate the requirement of the claims as explained above.  Applicant may be attempting to argue that Naito doesn’t disclose a single curve intersecting both of the arcuate surfaces of the primary chamber.  If this is what Applicant is attempting to argue it would be agreed that this is not shown by the reference however the claim is not limited to a single curve for the second chamber.  The drafting of the claim allows for two interpretations, where the arcuate surface would interest both of the two arcuate surfaces of the primary chamber or the claim could read as covering an oil sump with an arcuate surface that has the radius but where it is the oil sump that must intersect the two arcuate surfaces of the primary chamber not necessarily the arcuate surface of the second chamber.  If Applicant is seeking coverage explicitly for the latter interpretation the claim should read - -an oil sump in the form of a secondary chamber extending radially outwardly from the primary chamber and defined by an arcuate surface that has a second radius that is less than the first radius and the arcuate surface intersects the two arcuate surfaces of the primary chamber- - however Finetti would still be applicable as Finetti was applied in anticipation of such an amendment.
The argument with regards to Yamada as applied under 35 USC 102 is moot as the amendment has overcome this particular reference as applied previously.
With regards to Finetti applicant argues that the sump doesn’t have an arcuate surface that intersects two arcuate surfaces that extend from an opening of the primary chamber.  However Finetti does show this, as explained in the rejection above 17 and 18 collectively connect and could be considered a singular sump, see figure 2.  17 and 18 are the sump surface which goes around 14 but also connects to 15 and 16 and thus  the sump, specifically the curved surface of the sump, would interest the two arcuate surfaces 15 and 16 like in the instant application.  Other than requiring the sump to have an arcuate surface there is no other requirement regarding the particular shape thus a sump that includes yet another feature in it, like 14 in Finetti, can still read upon the claim language.
With regards to the argument directed to claim 17 as rejected under 35 USC 103 by Docimo in view of Naito this argument is also directed toward the shape of the sump in Naito.  However as stated above a sump with a flat surface and an arcuate surface can still read on the claim and thus Naito is teaching this feature.  Applicant makes no other argument regarding the combination and thus the rejection is maintained since Naito is disclosing and teaching a sump with an arcuate surface as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656